IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40522
                         Summary Calendar



WILLIAM K., Individually and as next friend of
C. K., a minor child,

                                         Plaintiff-Appellant,

versus

HARLINGEN CONSOLIDATED INDEPENDENT SCHOOL DISTRICT;
ET AL.,

                                         Defendants,

HARLINGEN CONSOLIDATED INDEPENDENT SCHOOL DISTRICT,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-00-CV-125
                      --------------------
                        February 26, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     William K. (“William”), next friend of C. K., a minor child,

appeals the magistrate judge’s dismissal of his complaint for

failure to exhaust the administrative remedies required under

the Individuals with Disabilities Education Act (“IDEA”).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40522
                                -2-

     William first argues that the decision of the Texas

Education Agency (“TEA”) Hearing Officer on November 7, 2000,

dismissing his case was a final ruling, and, therefore, the

magistrate judge erred in finding that he failed to exhaust the

administrative remedies under the IDEA.   This argument is

unavailing because William’s complaint was filed on August 14,

2000, and then amended on August 29, 2000; therefore William’s

argument regarding the Hearing Officer’s November 7, 2000,

dismissal of his complaint will not be entertained.   See FED. R.

CIV. P. 15 (a)&(c).

     William argues that the IDEA’s administrative remedies were

futile or inadequate because two TEA hearing officers ruled that

he would not be allowed to videotape the evaluation of C. K.

William has failed to demonstrate that the administrative

remedies required under the IDEA were futile or inadequate.     See

Gardner v. School Bd. Caddo Parish, 958 F.2d 108, 111-12 (5th

Cir. 1992).   The judgment is AFFIRMED.